Affirmed and Memorandum Opinion filed April 17, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                  NO. 14-10-00636-CV



              LAW OFFICES OF YUEN & ASSOCIATES, Appellant,

                                            V.


      HARTMAN REIT OPERATING PARTNERSHIP D/B/A WESTCHASE
          SHOPPING CENTER OF HARRIS COUNTY, TEXAS, Appellee.


                       On Appeal from the 269th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2004-67004



                        MEMORANDUM OPINION

      This is an appeal from a law firm’s unsuccessful attempt to intervene and collect
its attorneys’ fees directly from the losing party instead of its former clients, who
prevailed below. We affirm.

      The Law Offices of Yuen & Associates represented the plaintiffs in the principal
suit against appellee Hartman Reit Operating Partnership. The plaintiffs prevailed at trial
and the jury awarded them $86,190 in attorneys’ fees. After the verdict but before the
trial court rendered final judgment, the plaintiffs replaced Yuen with a new law firm.
Yuen filed a provisional plea in intervention, alleging that their former clients had failed
to pay for Yuen’s legal services and seeking recovery of the court-awarded attorneys’
fees. The plaintiffs moved to strike Yuen’s intervention. The trial court granted that
motion, and this appeal followed. Yuen’s former clients are not parties to this appeal.

       The Texas Rules of Civil Procedure authorize intervention: “Any party may
intervene by filing a pleading, subject to being stricken out by the court for sufficient
cause on the motion of any party.” Tex. R. Civ. P. 60. The trial court has broad discretion
in determining whether to strike an intervention. Guniganti v. Kalvakuntla, 346 S.W.3d
242, 247 (Tex. App.—Houston [14th Dist.] 2011, no pet.). After a party files a motion to
strike, the burden shifts to the intervenor to show a justiciable interest in the lawsuit. Id.
The interest an intervenor asserts may be legal or equitable in nature. Id. A party has a
justiciable interest in a lawsuit, and thus a right to intervene, when his interests will be
affected by the litigation. Id.

       Under Rule 60, a person or entity has the right to intervene if the intervenor could
have brought the same action, or any part thereof, in his own name or, if the action had
been brought against him, he would be able to defeat recovery, or some part thereof. Id.
(citing Guar. Fed. Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 657 (Tex.
1990)). Even if a party has a justiciable interest, however, the trial court still has broad
discretion in deciding whether to strike the intervention. Law Offices of Windle Turley,
P.C. v. Ghiasinejad, 109 S.W.3d 68, 70 (Tex. App.—Fort Worth 2003, no pet.). A trial
court abuses its discretion only when (1) the intervenor meets the above test, (2) the
intervention will not complicate the case by an excessive multiplication of the issues, and
(3) the intervention is almost essential to effectively protect the intervenor’s interest.
Guar. Fed. Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 657 (Tex. 1990).

       Citing settled law, Yuen recites the proposition that a plea in intervention in the
principal suit is an appropriate vehicle by which a discharged attorney may recover fees

                                              2
for services rendered See Serna v. Webster, 908 S.W.2d 487, 491 (Tex. App.—San
Antonio 1995, no writ); Schwartz v. Taheny, 846 S.W.2d 621, 622 (Tex. App.—Houston
[14th Dist.] 1993, writ denied); Russell v. Dunn Equip., Inc., 712 S.W.2d 542, 547–50
(Tex. App.—Houston [14th Dist.] 1986, writ ref’d n.r.e.). It is true that intervention is an
appropriate vehicle by which the law firm may recover its fees, but our inquiry does not
end there. A trial court abuses its discretion in striking an intervention only when three
elements are concurrently present: (1) an intervenor’s justiciable interest, (2) that will not
excessively complicate the case, and (3) would be difficult to protect outside the
intervention. See Guniganti, 346 S.W.3d at 247. Without examining the first two
elements, we conclude that the third element is not present here. The Guniganti court
held that to satisfy the third element, the intervention must be “almost essential” to
protect the intervenor’s interest. Id. That cannot be said of Yuen’s intervention.

       The law firm as much as admits this in its brief. Its relevant argument, in its
entirety, is two sentences long: “[Yuen’s former clients] already owe[] Yuen past-due
attorneys fees. Yuen should not have to pursue lengthy, expensive and uncertain
collection efforts when its interest can simply be protected by making them party to this
lawsuit.” A trial court does not abuse its discretion in striking an intervention merely
because the result is inconvenient for the intervenor. See id. Indeed, Hartman alleges in
its brief—and Yuen does not dispute—that Yuen has already filed a separate suit against
its former clients, seeking the very same attorney’s fees at issue here.

                                            ***

       For the foregoing reasons, we affirm the trial court’s judgment.


                                           /s/       Jeffrey V. Brown
                                                     Justice



Panel consists of Justices Brown, Boyce, and McCally.


                                                 3